  Case 1:20-cv-02235-MKB-JO Document 1 Filed 05/18/20 Page 1 of 23 PageID #: 1
  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiffs

  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  KAREN MILENA GUAUQUE
  CASTIBLANCO and LEIDY VIVIAN                                        COMPLAINT
  GUAUQUE CASTIBLANCO, individually
  and on behalf of others similarly situated,
                                                             COLLECTIVE ACTION UNDER
                                     Plaintiffs,                  29 U.S.C. § 216(b)
                   -against-
                                                                         ECF Case
  DON ALEX PERU, INC. (D/B/A DON
  ALEX), BBQ CHICKEN DON ALEX INC.
  (D/B/A DON ALEX), BBQ CHICKEN DON
  ALEX II INC. (D/B/A DON ALEX), DIAVI
  OSORES, and GELSEN DOE,

                                      Defendants.
  -------------------------------------------------------X

         Plaintiffs Karen Milena Guauque Castiblanco and Leidy Vivian Guauque Castiblanco,

 individually and on behalf of others similarly situated (collectively, “Plaintiffs”), by and through

 their attorneys, Michael Faillace & Associates, P.C., upon their knowledge and belief, and as

 against Don Alex Peru, Inc. (d/b/a Don Alex), BBQ Chicken Don Alex Inc. (d/b/a Don Alex),

 BBQ Chicken Don Alex II Inc (d/b/a Don Alex), (“Defendant Corporations”), Diavi Osores and

 Gelsen Doe, (“Individual Defendants”), (collectively, “Defendants”), allege as follows:

                                           NATURE OF ACTION

       1.       Plaintiffs are former employees of Defendants Don Alex Peru, Inc. (d/b/a Don Alex),

BBQ Chicken Don Alex Inc. (d/b/a Don Alex), BBQ Chicken Don Alex II Inc (d/b/a Don Alex),

Diavi Osores, and Gelsen Doe.

       2.       Defendants own, operate, or control a Peruvian Restaurant, located at 95-44

Roosevelt Avenue, Jackson Heights, New York, 11372 under the name “Don Alex”, at 95-04 37th
  Case 1:20-cv-02235-MKB-JO Document 1 Filed 05/18/20 Page 2 of 23 PageID #: 2
Avenue, Jackson Heights, New York, 11372 under the name “Don Alex”, and at 106-26 Corona

Avenue, Corona, NY 11368 under the name “Don Alex”.

       3.        Upon information and belief, individual Defendants Diavi Osores and Gelsen Doe,

serve or served as owners, managers, principals, or agents of Defendant Corporations and, through

these corporate entities, operate or operated the restaurants as a joint or unified enterprise.

       4.        Plaintiffs were employed as waitresses at the restaurants located at 95-44 Roosevelt

Avenue, Jackson Heights, New York, 11372, 95-04 37th Avenue, Jackson Heights, New York,

11372, and 106-26 Corona Avenue, Corona, NY 11368.

       5.        Plaintiffs were ostensibly employed as waitresses. However, they were required to

spend a considerable part of their work day performing non-tipped duties, including but not limited

to sweeping, picking up trash, mopping, cleaning windows, bringing up sodas and juices, filling up

dressing, making shakes, picking up tables for sweeping, taking phone orders, packing food

deliveries, taking out the trash, restocking, and setting up (hereafter the “non-tipped duties”).

       6.        At all times relevant to this Complaint, Plaintiffs worked for Defendants in excess of

40 hours per week, without appropriate minimum wage, overtime, and spread of hours compensation

for the hours that they worked.

       7.        Rather, Defendants failed to maintain accurate recordkeeping of the hours worked

and failed to pay Plaintiffs appropriately for any hours worked, either at the straight rate of pay or

for any additional overtime premium.

       8.        Further, Defendants failed to pay Plaintiffs the required “spread of hours” pay for any

day in which they had to work over 10 hours a day.

       9.        Defendants employed and accounted for Plaintiffs as waitresses in their payroll, but

in actuality their duties required a significant amount of time spent performing the non-tipped duties

alleged above.




                                                   -2-
  Case 1:20-cv-02235-MKB-JO Document 1 Filed 05/18/20 Page 3 of 23 PageID #: 3
     10.    Regardless, at all relevant times, Defendants paid Plaintiffs at a rate that was lower

than the required tip-credit rate.

        11.     However, under both the FLSA and NYLL, Defendants were not entitled to take a

tip credit because Plaintiffs’ non-tipped duties exceeded 20% of each workday, or 2 hours per day,

whichever is less in each day. 12 N.Y. C.R.R. §146.

        12.     Upon information and belief, Defendants employed the policy and practice of

disguising Plaintiffs’ actual duties in payroll records by designating them as waitresses instead of

non-tipped employees. This allowed Defendants to avoid paying Plaintiffs at the minimum wage

rate and enabled them to pay them at the tip-credit rate (which they still failed to do).

        13.     Defendants’ conduct extended beyond Plaintiffs to all other similarly situated

employees.

        14.     At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiffs and other employees to work in excess of forty (40) hours per week without

providing the minimum wage and overtime compensation required by federal and state law and

regulations.

        15.     Plaintiffs now bring this action on behalf of themselves, and other similarly situated

individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards Act of

1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et seq.

and 650 et seq. (the “NYLL”), and the “spread of hours” and overtime wage orders of the New York

Commissioner of Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, § 146-1.6 (herein the

“Spread of Hours Wage Order”), including applicable liquidated damages, interest, attorneys’ fees

and costs.

        16.     Plaintiffs seek certification of this action as a collective action on behalf of

themselves, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).


                                                   -3-
  Case 1:20-cv-02235-MKB-JO Document 1 Filed 05/18/20 Page 4 of 23 PageID #: 4
                          JURISDICTION AND VENUE

       17.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiffs’ state law claims under 28 U.S.C. §

1367(a).

       18.      Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate Peruvian Restaurants located in this district. Further, Plaintiffs were employed by

Defendants in this district.

                                                PARTIES

                                                 Plaintiffs

       19.     Plaintiff Karen Milena Guauque Castiblanco (“Plaintiff Milena” or “Ms. Milena”)

is an adult individual residing in Queens County, New York.

       20.     Plaintiff Milena was employed by Defendants at Don Alex from approximately

October 31, 2019 until on or about November 20, 2019.

       21.     Plaintiff Leidy Vivian Guauque Castiblanco (“Plaintiff Guauque” or “Ms.

Guauque”) is an adult individual residing in Queens County, New York.

       22.     Plaintiff Guauque was employed by Defendants at Don Alex from approximately

September 25, 2019 until on or about November 22, 2019.

                                             Defendants

       23.     At all relevant times, Defendants owned, operated, or controlled Peruvian

Restaurants, located at 95-44 Roosevelt Avenue, Jackson Heights, New York, 11372 under the name

“Don Alex”, at 95-04 37th Avenue, Jackson Heights, New York, 11372 under the name “Don Alex,”

and at 106-26 Corona Avenue, Corona, NY 11368 under the name “Don Alex”.




                                                 -4-
  Case 1:20-cv-02235-MKB-JO Document 1 Filed 05/18/20 Page 5 of 23 PageID #: 5
     24.    Upon information and belief, Don Alex Peru, Inc. (d/b/a Don Alex) is a domestic

corporation organized and existing under the laws of the State of New York. Upon information and

belief, it maintains its principal place of business at 95-44 Roosevelt Avenue, Jackson Heights, New

York, 11372.

       25.     Upon information and belief, BBQ Chicken Don Alex Inc. (d/b/a Don Alex) is a

domestic corporation organized and existing under the laws of the State of New York. Upon

information and belief, it maintains its principal place of business at 95-04 37th Avenue, Jackson

Heights, New York, 11372.

       26.     Upon information and belief, BBQ Chicken Don Alex II Inc. (d/b/a Don Alex) is a

domestic corporation organized and existing under the laws of the State of New York. Upon

information and belief, it maintains its principal place of business at 106-26 Corona Avenue, Corona,

NY 11368.

       27.     Defendant Diavi Osores is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Diavi Osores is sued individually

in her capacity as owner, officer and/or agent of Defendant Corporations. Defendant Diavi Osores

possesses operational control over Defendant Corporations, an ownership interest in Defendant

Corporations, and controls significant functions of Defendant Corporations. She determines the

wages and compensation of the employees of Defendants, including Plaintiffs, establishes the

schedules of the employees, maintains employee records, and has the authority to hire and fire

employees.

       28.     Defendant Gelsen Doe is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Gelsen Doe is sued individually in

his capacity as owner, officer and/or agent of Defendant Corporations. Defendant Gelsen Doe

possesses operational control over Defendant Corporations, an ownership interest in Defendant

Corporations, and controls significant functions of Defendant Corporations. He determines the


                                                  -5-
  Case 1:20-cv-02235-MKB-JO Document 1 Filed 05/18/20 Page 6 of 23 PageID #: 6
wages and compensation of the employees of Defendants, including Plaintiffs, establishes the

schedules of the employees, maintains employee records, and has the authority to hire and fire

employees.

                                     FACTUAL ALLEGATIONS

                                  Defendants Constitute Joint Employers

       29.     Defendants operate Peruvian Restaurants located in multiple neighborhoods in

Queens.

       30.     Individual Defendants, Diavi Osores and Gelsen Doe, possess operational control

over Defendant Corporations, possess ownership interests in Defendant Corporations, and control

significant functions of Defendant Corporations.

       31.     Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       32.     Each Defendant possessed substantial control over Plaintiffs’ (and other similarly

situated employees’) working conditions, and over the policies and practices with respect to the

employment and compensation of Plaintiffs, and all similarly situated individuals, referred to herein.

       33.     Defendants jointly employed Plaintiffs (and all similarly situated employees) and are

Plaintiffs’ (and all similarly situated employees’) employers within the meaning of 29 U.S.C. 201 et

seq. and the NYLL.

       34.     In the alternative, Defendants constitute a single employer of Plaintiffs and/or

similarly situated individuals.

       35.     Upon information and belief, Individual Defendants Diavi Osores and Gelsen Doe

operate Defendant Corporations as either alter egos of themselves and/or fail to operate Defendant

Corporations as entities legally separate and apart from themselves, by among other things:

             a) failing to adhere to the corporate formalities necessary to operate Defendant

                 Corporations as Corporations,


                                                   -6-
  Case 1:20-cv-02235-MKB-JO Document 1 Filed 05/18/20 Page 7 of 23 PageID #: 7
          b) defectively forming or maintaining the corporate entities of Defendant

                  Corporations, by, amongst other things, failing to hold annual meetings or

                  maintaining appropriate corporate records,

               c) transferring assets and debts freely as between all Defendants,

               d) operating Defendant Corporations for their own benefit as the sole or majority

                  shareholders,

               e) operating Defendant Corporations for their own benefit and maintaining control

                  over these corporations as closed Corporations,

               f) intermingling assets and debts of their own with Defendant Corporations,

               g) diminishing and/or transferring assets of Defendant Corporations to avoid full

                  liability as necessary to protect their own interests, and

               h) Other actions evincing a failure to adhere to the corporate form.

         36.    At all relevant times, Defendants were Plaintiffs’ employers within the meaning of

the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiffs, controlled

the terms and conditions of employment, and determined the rate and method of any compensation

in exchange for Plaintiffs’ services.

         37.    During 2019, Defendants, both separately and jointly, had a gross annual volume of

sales of not less than $500,000 (exclusive of excise taxes at the retail level that are separately stated).

         38.    In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

restaurants on a daily basis are goods produced outside of the State of New York.

                                           Individual Plaintiffs

         39.    Plaintiffs are former employees of Defendants who ostensibly were employed as

waitresses. However, they spent over 20% of each shift performing the non-tipped duties described

above.


                                                    -7-
  Case 1:20-cv-02235-MKB-JO Document 1 Filed 05/18/20 Page 8 of 23 PageID #: 8
     40.    Plaintiffs seek to represent a class of similarly situated individuals under 29 U.S.C.

216(b).

                            Plaintiff Karen Milena Guauque Castiblanco

          41.   Plaintiff Milena was employed by Defendants from approximately October 31, 2019

until on or about November 20, 2019.

          42.   Defendants ostensibly employed Plaintiff Milena as a waitress.

          43.   However, Plaintiff Milena was also required to spend a significant portion of her

work day performing the non-tipped duties described above.

          44.   Although Plaintiff Milena ostensibly was employed as a waitress, she spent over 20%

of each day performing non-tipped work throughout her employment with Defendants.

          45.   Plaintiff Milena regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

          46.   Plaintiff Milena’s work duties required neither discretion nor independent judgment.

          47.   Throughout her employment with Defendants, Plaintiff Milena regularly worked in

excess of 40 hours per week.

          48.   From approximately October 31, 2019 until on or about November 20, 2019, Plaintiff

Milena worked from approximately 1:00 p.m. until on or about 11:30 p.m. to 11:45 p.m., on

Mondays and from approximately 2:00 p.m. until on or about 11:30 p.m. to 11:45p.m., 4 days a

week (typically 48.50 to 49.75 hours per week).

          49.   Throughout her employment, Defendants paid Plaintiff Milena her wages in cash.

          50.   From approximately October 31, 2019 until on or about November 20, 2019,

Defendants paid Plaintiff Milena $40 per shift.

          51.   Plaintiff Milena’s pay did not vary even when she was required to stay later or work

a longer day than her usual schedule.




                                                  -8-
  Case 1:20-cv-02235-MKB-JO Document 1 Filed 05/18/20 Page 9 of 23 PageID #: 9
     52.    For example, Defendants required Plaintiff Milena to start working 1 hour prior her

scheduled start time one day a week, and did not pay her for the additional time she worked.

       53.     Plaintiff Milena was never notified by Defendants that her tips were being included

as an offset for wages.

       54.     Defendants did not account for these tips in any daily or weekly accounting of

Plaintiff Milena’s wages.

       55.     Plaintiff Milena was not required to keep track of her time, nor to her knowledge, did

the Defendants utilize any time tracking device such as punch cards, that accurately reflected her

actual hours worked.

       56.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Milena regarding overtime and wages under the FLSA and NYLL.

       57.     Defendants did not provide Plaintiff Milena an accurate statement of wages, as

required by NYLL 195(3).

      58.      Defendants did not give any notice to Plaintiff Milena, in English and in Spanish

(Plaintiff Milena’s primary language), of her rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

                            Plaintiff Leidy Vivian Guauque Castiblanco

       59.     Plaintiff Guauque was employed by Defendants from approximately September 25,

2019 until on or about November 22, 2019.

       60.     Defendants ostensibly employed Plaintiff Guauque as a waitress.

       61.     However, Plaintiff Guauque was also required to spend a significant portion of her

work day performing the non-tipped duties described above.

       62.     Although Plaintiff Guauque ostensibly was employed as a waitress, she spent over

20% of each day performing non-tipped work throughout her employment with Defendants.




                                                 -9-
 Case 1:20-cv-02235-MKB-JO Document 1 Filed 05/18/20 Page 10 of 23 PageID #: 10
      63.   Plaintiff Guauque regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       64.     Plaintiff Guauque’s work duties required neither discretion nor independent

judgment.

       65.     Throughout her employment with Defendants, Plaintiff Guauque regularly worked in

excess of 40 hours per week.

       66.     For approximately one day on September 25, 2019, Plaintiff Guauque worked at the

Corona Ave location from approximately 12:00 p.m. until on or about 6:00 p.m. for training.

       67.     From approximately September 27, 2019 until on or about November 3, 2019,

Plaintiff Guauque worked at the Roosevelt Ave location from approximately 1:00 p.m. until on or

about 11:30 p.m., 1 day a week and from approximately 2:00 p.m. until on or about 11:30 p.m., 4

days a week (typically 48.5 hours per week).

       68.     From approximately November 4, 2019 until on or about November 22, 2019,

Plaintiff Guauque worked at the 37th Avenue location from approximately 9:30 a.m. until on or about

6:30 p.m., 1 day a week, from approximately 1:00 p.m. until on or about 11:30 p.m., 2 days a week,

and from approximately 2:00 p.m. until on or about 11:30 p.m., 2 days a week (typically 49 hours

per week).

       69.     Throughout her employment, Defendants paid Plaintiff Guauque her wages in cash.

       70.     From approximately September 25, 2019 until on or about November 22, 2019,

Defendants paid Plaintiff Guauque $40 per shift.

       71.     For her last day, Defendants did not pay Plaintiff Guauque any wages for her work.

       72.     Plaintiff Guauque’s pay did not vary even when she was required to stay later or work

a longer day than her usual schedule.




                                                - 10 -
 Case 1:20-cv-02235-MKB-JO Document 1 Filed 05/18/20 Page 11 of 23 PageID #: 11
      73.   For example, Defendants required Plaintiff Guauque to work an additional half an

hour past her scheduled departure time every day, and did not pay her for the additional time she

worked.

       74.     Defendants never granted Plaintiff Guauque any breaks or meal periods of any kind.

       75.     Plaintiff Guauque was never notified by Defendants that her tips were being included

as an offset for wages.

       76.     Defendants did not account for these tips in any daily or weekly accounting of

Plaintiff Guauque’s wages.

       77.     Plaintiff Guauque was not required to keep track of her time, nor to her knowledge,

did the Defendants utilize any time tracking device such as punch cards, that accurately reflected her

actual hours worked.

       78.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Guauque regarding overtime and wages under the FLSA and NYLL.

       79.     Defendants did not provide Plaintiff Guauque an accurate statement of wages, as

required by NYLL 195(3).

      80.      Defendants did not give any notice to Plaintiff Guauque, in English and in Spanish

(Plaintiff Guauque’s primary language), of her rate of pay, employer’s regular pay day, and such

other information as required by NYLL §195(1).

                                 Defendants’ General Employment Practices

      81.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiffs (and all similarly situated employees) to work in excess of 40 hours a week

without paying them appropriate minimum wage, spread of hours pay, and overtime compensation

as required by federal and state laws.




                                                 - 11 -
 Case 1:20-cv-02235-MKB-JO Document 1 Filed 05/18/20 Page 12 of 23 PageID #: 12
    82.     Plaintiffs were victims of Defendants’ common policy and practices which violate

their rights under the FLSA and New York Labor Law by, inter alia, not paying them the wages

they were owed for the hours they worked.

      83.      Defendants’ pay practices resulted in Plaintiffs not receiving payment for all their

hours worked, and resulted in Plaintiffs’ effective rate of pay falling below the required minimum

wage rate.

      84.      Defendants habitually required Plaintiffs to work additional hours beyond their

regular shifts but did not provide them with any additional compensation.

      85.      Defendants required Plaintiffs and all other waitresses to perform general non-tipped

tasks in addition to their primary duties as waitresses.

      86.      These Plaintiffs and all similarly situated employees, ostensibly were employed as

tipped employees by Defendants, although their actual duties included a significant amount of time

spent performing the non-tipped duties outlined above.

      87.      The Plaintiffs’ duties were not incidental to their occupation as tipped workers, but

instead constituted entirely unrelated general restaurant work with duties, including the non-tipped

duties described above.

      88.      These Plaintiffs and all other tipped workers were paid at a rate that was lower than

the required lower tip-credit rate by Defendants.

      89.      However, under state law, Defendants were not entitled to a tip credit because the

tipped worker’s and these Plaintiffs’ non-tipped duties exceeded 20% of each workday (or 2 hours

a day, whichever is less) (12 N.Y.C.R.R. § 146).

      90.      New York State regulations provide that an employee cannot be classified as a tipped

employee on any day in which he or she has been assigned to work in an occupation in which tips

are not customarily received. (12 N.Y.C.R.R. §§137-3.3 and 137-3.4). Similarly, under federal




                                                    - 12 -
 Case 1:20-cv-02235-MKB-JO Document 1 Filed 05/18/20 Page 13 of 23 PageID #: 13
regulation 29 C.F.R. §531.56(e), an employer may not take a tip credit for any employee time if that

time is devoted to a non-tipped occupation.

      91.      In violation of federal and state law as codified above, Defendants classified these

Plaintiffs and other tipped workers as tipped employees, and paid them at a rate that was lower than

the required lower tip-credit rate when they should have classified them as non-tipped employees

and paid them at the minimum wage rate.

      92.      Defendants failed to inform Plaintiffs who received tips that Defendants intended to

take a deduction against Plaintiffs’ earned wages for tip income, as required by the NYLL before

any deduction may be taken.

      93.      Defendants failed to inform Plaintiffs who received tips, that their tips were being

credited towards the payment of the minimum wage.

      94.      Defendants failed to maintain a record of tips earned by Plaintiffs who worked as

waitresses for the tips they received. Defendants paid Plaintiffs their wages in cash.

      95.      Defendants     willfully disregarded       and   purposefully evaded      recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.

      96.      Plaintiffs were paid their wages in cash.

      97.      Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      98.      Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiffs (and similarly situated individuals) worked, and to

avoid paying Plaintiffs properly for their full hours worked.




                                                 - 13 -
 Case 1:20-cv-02235-MKB-JO Document 1 Filed 05/18/20 Page 14 of 23 PageID #: 14
    99.     Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      100.     Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiffs and other similarly situated former workers.

      101.     Defendants failed to provide Plaintiffs and other employees with accurate wage

statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      102.     Defendants failed to provide Plaintiffs and other employees, at the time of hiring and

on or before February 1 of each subsequent year, a statement in English and the employees’ primary

language, containing: the rate or rates of pay and basis thereof, whether paid by the hour, shift, day,

week, salary, piece, commission, or other; allowances, if any, claimed as part of the minimum wage,

including tip, meal, or lodging allowances; the regular pay day designated by the employer; the name

of the employer; any “doing business as” names used by the employer; the physical address of the

employer's main office or principal place of business, and a mailing address if different; and the

telephone number of the employer, as required by New York Labor Law §195(1).

                             FLSA COLLECTIVE ACTION CLAIMS

      103.     Plaintiffs bring their FLSA minimum wage, overtime compensation, and liquidated

damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b), on behalf

of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or were




                                                  - 14 -
 Case 1:20-cv-02235-MKB-JO Document 1 Filed 05/18/20 Page 15 of 23 PageID #: 15
employed by Defendants or any of them, on or after the date that is three years before the filing of

the complaint in this case (the “FLSA Class Period”).

      104.     At all relevant times, Plaintiffs and other members of the FLSA Class were similarly

situated in that they had substantially similar job requirements and pay provisions, and have been

subject to Defendants’ common practices, policies, programs, procedures, protocols and plans

including willfully failing and refusing to pay them the required minimum wage, overtime pay at a

one and one-half their regular rates for work in excess of forty (40) hours per workweek under the

FLSA, and willfully failing to keep records under the FLSA.

      105.     The claims of Plaintiffs stated herein are similar to those of the other employees.

                                   FIRST CAUSE OF ACTION

             VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      106.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      107.     At all times relevant to this action, Defendants were Plaintiffs’ employers within the

meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the power to hire and

fire Plaintiffs (and the FLSA Class Members), controlled the terms and conditions of their

employment, and determined the rate and method of any compensation in exchange for their

employment.

      108.     At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

      109.     Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

       110.    Defendants failed to pay Plaintiffs (and the FLSA Class members) at the applicable

minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      111.     Defendants’ failure to pay Plaintiffs (and the FLSA Class members) at the applicable

minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).


                                                 - 15 -
 Case 1:20-cv-02235-MKB-JO Document 1 Filed 05/18/20 Page 16 of 23 PageID #: 16
    112.    Plaintiffs (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                  SECOND CAUSE OF ACTION

               VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      113.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      114.     Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiffs (and the

FLSA Class members) overtime compensation at a rate of one and one-half times the regular rate of

pay for each hour worked in excess of forty hours in a work week.

      115.     Defendants’ failure to pay Plaintiffs (and the FLSA Class members), overtime

compensation was willful within the meaning of 29 U.S.C. § 255(a).

      116.     Plaintiffs (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                   THIRD CAUSE OF ACTION

                  VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      117.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      118.     At all times relevant to this action, Defendants were Plaintiffs’ employers within the

meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire Plaintiffs,

controlled the terms and conditions of their employment, and determined the rates and methods of

any compensation in exchange for their employment.

      119.     Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiffs less than the minimum wage.

      120.     Defendants’ failure to pay Plaintiffs the minimum wage was willful within the

meaning of N.Y. Lab. Law § 663.

      121.     Plaintiffs were damaged in an amount to be determined at trial.




                                                 - 16 -
 Case 1:20-cv-02235-MKB-JO Document 1 Filed 05/18/20 Page 17 of 23 PageID #: 17
                          FOURTH CAUSE OF ACTION

                       VIOLATION OF THE OVERTIME PROVISIONS

                          OF THE NEW YORK STATE LABOR LAW

      122.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      123.     Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiffs overtime compensation at rates

of one and one-half times the regular rate of pay for each hour worked in excess of forty hours in a

work week.

      124.     Defendants’ failure to pay Plaintiffs overtime compensation was willful within the

meaning of N.Y. Lab. Law § 663.

      125.     Plaintiffs were damaged in an amount to be determined at trial.

                                   FIFTH CAUSE OF ACTION

                 VIOLATION OF THE SPREAD OF HOURS WAGE ORDER

                     OF THE NEW YORK COMMISSIONER OF LABOR

      126.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      127.     Defendants failed to pay Plaintiffs one additional hour’s pay at the basic minimum

wage rate before allowances for each day Plaintiffs’ spread of hours exceeded ten hours in violation

of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-1.6.

      128.     Defendants’ failure to pay Plaintiffs an additional hour’s pay for each day Plaintiffs’

spread of hours exceeded ten hours was willful within the meaning of NYLL § 663.

      129.     Plaintiffs were damaged in an amount to be determined at trial.

                                   SIXTH CAUSE OF ACTION

                  VIOLATION OF THE NOTICE AND RECORDKEEPING

                    REQUIREMENTS OF THE NEW YORK LABOR LAW

      130.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.


                                                 - 17 -
 Case 1:20-cv-02235-MKB-JO Document 1 Filed 05/18/20 Page 18 of 23 PageID #: 18
    131.    Defendants failed to provide Plaintiffs with a written notice, in English and in Spanish

(Plaintiffs’ primary language), containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as" names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by NYLL §195(1).

      132.     Defendants are liable to each Plaintiff in the amount of $5,000, together with costs

and attorneys’ fees.

                                 SEVENTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                               OF THE NEW YORK LABOR LAW

      133.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      134.     With each payment of wages, Defendants failed to provide Plaintiffs with an accurate

statement listing each of the following: the dates of work covered by that payment of wages; name

of employee; name of employer; address and phone number of employer; rate or rates of pay and

basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other; gross

wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the regular

hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours worked;

and the number of overtime hours worked, as required by NYLL 195(3).

      135.     Defendants are liable to each Plaintiff in the amount of $5,000, together with costs

and attorneys’ fees.

                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs respectfully request that this Court enter judgment against

 Defendants by:


                                                  - 18 -
Case 1:20-cv-02235-MKB-JO Document 1 Filed 05/18/20 Page 19 of 23 PageID #: 19
       (a)   Designating this action as a collective action and authorizing prompt issuance of

notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

this action;

        (b)    Declaring that Defendants violated the minimum wage provisions of, and

associated rules and regulations under, the FLSA as to Plaintiffs and the FLSA Class members;

        (c)    Declaring that Defendants violated the overtime wage provisions of, and associated

rules and regulations under, the FLSA as to Plaintiffs and the FLSA Class members;

        (d)    Declaring that Defendants violated the recordkeeping requirements of, and

associated rules and regulations under, the FLSA with respect to Plaintiffs’ and the FLSA Class

members’ compensation, hours, wages, and any deductions or credits taken against wages;

        (e)    Declaring that Defendants’ violations of the provisions of the FLSA were willful

as to Plaintiffs and the FLSA Class members;

        (f)    Awarding Plaintiffs and the FLSA Class members damages for the amount of

unpaid minimum wage, overtime compensation, and damages for any improper deductions or

credits taken against wages under the FLSA as applicable;

        (g)    Awarding Plaintiffs and the FLSA Class members liquidated damages in an amount

equal to 100% of their damages for the amount of unpaid minimum wage and overtime

compensation, and damages for any improper deductions or credits taken against wages under the

FLSA as applicable pursuant to 29 U.S.C. § 216(b);

        (h)    Declaring that Defendants violated the minimum wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiffs;

        (i)    Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiffs;




                                               - 19 -
Case 1:20-cv-02235-MKB-JO Document 1 Filed 05/18/20 Page 20 of 23 PageID #: 20
       (j)   Declaring that Defendants violated the spread-of-hours requirements of the NYLL

and supporting regulations as to Plaintiffs;

       (k)     Declaring that Defendants violated the notice and recordkeeping requirements of

the NYLL with respect to Plaintiffs’ compensation, hours, wages and any deductions or credits

taken against wages;

       (l)     Declaring that Defendants’ violations of the provisions of the NYLL and spread of

hours wage order were willful as to Plaintiffs;

       (m)     Awarding Plaintiffs damages for the amount of unpaid minimum wage and

overtime compensation, and for any improper deductions or credits taken against wages, as well

as awarding spread of hours pay under the NYLL as applicable

       (n)     Awarding Plaintiffs damages for Defendants’ violation of the NYLL notice and

recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

       (o)     Awarding Plaintiffs liquidated damages in an amount equal to one hundred percent

(100%) of the total amount of minimum wage, overtime compensation, and spread of hours pay

shown to be owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to

NYLL § 198(3);

       (p)     Awarding Plaintiffs and the FLSA Class members pre-judgment and post-judgment

interest as applicable;

       (q)      Awarding Plaintiffs and the FLSA Class members the expenses incurred in this

action, including costs and attorneys’ fees;

       (r)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (s)     All such other and further relief as the Court deems just and proper.


                                                  - 20 -
Case 1:20-cv-02235-MKB-JO Document 1 Filed 05/18/20 Page 21 of 23 PageID #: 21
                              JURY DEMAND

                  Plaintiffs demand a trial by jury on all issues triable by a jury.

Dated: New York, New York
May 18, 2020
                                                     MICHAEL FAILLACE & ASSOCIATES, P.C.

                                           By:              /s/ Michael Faillace
                                                     Michael Faillace [MF-8436]
                                                     60 East 42nd Street, Suite 4510
                                                     New York, New York 10165
                                                     Telephone: (212) 317-1200
                                                     Facsimile: (212) 317-1620
                                                     Attorneys for Plaintiffs




                                            - 21 -
Case 1:20-cv-02235-MKB-JO Document 1 Filed 05/18/20 Page 22 of 23 PageID #: 22
Case 1:20-cv-02235-MKB-JO Document 1 Filed 05/18/20 Page 23 of 23 PageID #: 23
